CaSe 2216-CV-13036-GAD-SDD EC|_: NO. 100-2 filed 03/25/19 Page|D.2894 Page 1 Of 2

UNlTED STATES DlSTRlCT COURT
EASTERN DISTR!CT OF MlCHIGAN - SOUTHERN DWISlON

DEMAR P/\RKER, an i_ndividual, __ Case No.: 2:16-cv-13036
Plaintiff, Hon. Gershwin A. Drain

... VS _
CITY OF DETROIT, JE;ROLD BLANDING, CHRISTOPHER TOWNSON, and MARCUS

WAYS,
Defendants.

 

SAL,V/\TORE PRESCOTT, PLLC ClTY OF DETROlT LAW DEPARTMENT
Sarah S. Pl‘escott (P70510) Gregory B. Paddison (P75963)
Attorney for 1»"1air1ti1°1c Attomey for Defendant

105 East Main Street 2 Woodward Ave., Ste. 500
NorthviHe, MI 48167 ~ Detroit, MI 48226

(248) 679-8711 (313) 237-0435
prescott@$alvatorepreScott.com paddisong@detroitmi.gov

 

INI)EX OF EXHIBITS
Exhibit “A” - City COuncil*Memorandum
EXhibit “B” - City Council Resolution
Exhibit “C” - Email Correspondence dated January 29, 2019
Exhibit “D” - Email Col'reapondence dated February 4, 2019
Exhibit “E” - Email Correspondenee dated February 20, 2019
Exhibit “F” - Redacted Settlement Check
Exhibit “G” - Email Correspondenee dated March 25, 2019

Respectfully Submitted,
C1"FY OF DETROIT LAW DEPARTME.NT

CaSe 2216-CV-13036-GAD-SDD ECF NO. 100-2 filed 03/25/19 Page|D.2895 Page 2 Of 2

Dated: March 25, 2019 /S/ Gregory _B. Paddison

Gregory B. Paddison (P75963)
Attorney for Defendants

